Judge GREENE
concurring in the result.
As Ms. Burton has not properly preserved on appeal her due process arguments, I would not reach the question of whether she *740was a tenant as that term is used in the public housing laws. Nonetheless, summary ejectment of Ms. Burton is not authorized as she was not a “tenant” or “lessee” or “other person under [the tenant or lessee]” as those terms are used in N.C.G.S. Sec. 42-26 (1984). Accordingly, I join with the majority in vacating that portion of the judgment directing that Nina Burton vacate the apartment and assessing costs against Nina Burton.